        Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 LINDA TOM,

       Plaintiff,

 V.
                                                            Civil No.20-3386 PJM

 MONTGOMERY COUNTY PUBLIC
       SCHOOLS,

       Defendant.



                                MEMORANDUM OPINION

       Pro se Plaintiff Linda Tom has filed this suit against her former employer Defendant

Montgomery Coimty Board of Education, alleging discrimination in violation of the Age

Discrimination in Employment Act of 1967(ADEA),29 U.S.C. §§ 621-534, and the Americans

with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12112-12117. Tom alleges that the Board

subjected her to unequal terms and conditions of employment, retaliation, and constructive

discharge, because of her age and disability due to breast cancer. The Board has moved to dismiss

the complaint. Having considered the Board's motion and Tom's opposition thereto,the Court will

GRANT the motion to dismiss. As distressing as the alleged conduct may have been for Tom

personally, it does not meet even the primafacie bar for discrimination imder the ADA or ADEA.

                                               1.


       Tom was employed as a special education teacher by Montgomery County Public Schools

(MCPS)from August 2001 until she retired in June 2016. Her complaint states that in July 2014

Dr. Jane Ennis became principal at Glen Haven Elementary School where Tom worked. Tom,who

had breast cancer, scheduled a mastectomy for June 20,2014, and informed Dr. Ennis around that

time that she could not attend a meeting during her recovery from surgery.
Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 2 of 8
Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 3 of 8
Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 4 of 8
Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 5 of 8
Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 6 of 8
Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 7 of 8
Case 8:20-cv-03386-PJM Document 16 Filed 04/30/21 Page 8 of 8
